DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

The effective filing date of present claims 1, 10-11, 13, 15, 17-19, and 23 is Feb. 10, 2020.

Claim Rejections – 35 U.S.C. § 102

Claims 1, 10-11, 17-18, and 23 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Macromolecules 2018, 51(19), 7756-7766 (herein “Deane”). A copy of Deane is attached to the Office action mailed on Mar. 29, 2022.
As to claims 1 and 10-11: Deane describes a method (see the left reaction in Scheme 1 on p. 7757) for the preparation of a homopolymer comprising contacting in an aqueous medium (see water below the reaction arrow) a monomer having an acryloyl moiety and a lactam moiety (see the monomer formula), a RAFT chain transfer agent (see above the reaction arrow), and a thermal initiator (see AIBN below the reaction arrow).
As to claims 17-18: The cited monomer is according to the presently recited chemical formula.
As to claims 23: The cited monomer is according to the first of the presently recited chemical formulas.

Claim Rejections – 35 U.S.C. § 103

Claims 13, 15, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Deane in view of US Patent Application Publication No. 2019/0015304 A1 (herein “Musa”).
The discussion set forth above regarding Deane with respect to base claim 1 is incorporated here by reference.
As to claims 13 and 15: As set forth above, Deane describes a method according to base claim 1. As set forth above, Deane’s method is performed in water (see below the reaction arrow). Deane does not disclose a further, non-aqueous solvent.
Musa describes the polymerization of structurally similar monomers (see the broader formula in ¶ [0061] and examples of monomers in ¶ [0069]). Musa describes an example of the polymerization of a monomer that is structurally similar to the cited monomer of Deane (see example 15 in ¶ [0248]) which is performed in ethanol (see below the reaction arrow).
Case law has established that it is prima facie obvious to combine prior art elements according to known methods to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (A).
In the present case, it is evident from the discussion above regarding Deane and Musa that the prior art references describe solvents according to the present claims (water and ethanol, respectively), and the only difference between the claimed invention and the prior art is the lack of a combination of these solvents in a single prior art reference. One of ordinary skill in the art could have combined these solvents by known methods (by ordinary mixing during the preparation of the reaction mixtures). Because of the close structural similarity of the monomers, one of ordinary skill in the art would have reasonably expected each solvent to perform the same solvating function that they do separately, and thus the results of the combination would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by combining prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have combined ethanol as described in Musa with the reaction mixture of Deane, thereby arriving at the presently claimed invention.
As to claim 19: : As set forth above, Deane describes a method according to base claim 1. As set forth above, Deane’s method includes a monomer N-(2-acryloyloxyethyl)pyrrolidone. Deane does not disclose a monomer according to the presently recited moiety R2.
Musa describes the polymerization of structurally similar monomers (see the broader formula in ¶ [0061] and examples of monomers in ¶ [0069]), including several monomers that are according to the presently recited formula including moiety R2 (see monomers (26) through (57) on pp. 7-9).
Case law has established that it is prima facie obvious to combine prior art elements according to known methods to obtain predictable results, or to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationales (A) and (B).
In the present case, it is evident from the discussion above that the Deane reference describes a method including an aqueous polymerization medium and a monomer which differs from the claimed method by the substitution of the structurally related monomers of Musa; and it is evident from the discussion above that the Musa reference describes monomers according to the present claims, and the only difference between the claimed invention and the prior art is the lack of a combination of these monomers and an aqueous polymerization medium in a single prior art reference. The substituted component (the monomers of Musa) and their functions as polymerizable monomers were known in the art, as evidenced by their description in the Musa reference. One of ordinary skill in the art could have substituted the monomers of Musa for the monomer of Deane or could have combined the monomers of Musa with the monomer of Deane by ordinary mixing during the preparation of a polymerization reaction mixture. Because of the close structural similarity of the monomers, one of ordinary skill in the art would have reasonably expected each monomer to polymerize in the same manner that they do separately, and they would have been reasonably expected to impart the same physical and chemical properties to a copolymer as they would impart to their respective homopolymers, and thus the results of the combination would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results, or by combining prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have substituted the cited monomers of Musa into the polymerization reaction mixture of Deane, or to have combined the cited monomers of Musa with the monomer in the polymerization reaction mixture of Deane, thereby arriving at the presently claimed invention.

Response to Arguments

Applicant’s arguments filed Jul. 29, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.

The replacement drawings and the amendment to the specification submitted on Jul. 29, 2022 have been accepted.

Regarding the prior art rejections: Applicant argues generally (pp. 4-5 of Remarks) that the applied reference to Deane does not qualify as prior art because it was published after the filing date of provisional application 62/703,384 which was filed on Jul. 25, 2018.
Because the present claims do not find adequate written descriptive support in the parent applications, the present application is not entitled to the filing date of the parent applications. See MPEP 211. In particular, the present claims do not find written descriptive support in the parent applications for the recited genus of monomers with a lactam moiety; the recited generic chain transfer agent; or the recited genus of non-radiation initiators.
The present application was filed on Feb. 10, 2020, and the present claims have an effective filing date of Feb. 10, 2020. (The examiner regrets the typographical error in paragraph 4 of the preceding Office action which indicated an effective filing date of Feb. 10, 2022 – the correct year is 2020). The reference to Deane was therefore published prior to the effective filing date of the present claims.
For this reason, the rejections over Deane that were set forth in the preceding Office action have been repeated above in paragraphs 3-18.

Conclusion

This action is properly final because the claims are rejected on the same grounds as set forth in the previous Office Action mailed on Mar. 29, 2022. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764